Citation Nr: 1126182	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The appellant entered service with the National Guard of Ohio of served on a period of active duty for training (ACDUTRA) from January 1967 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the claim was certified to the Board as entitlement to service connection for bilateral hearing loss.  However, as the theory of entitlement is different for the left ear than for the right ear, i.e., the left ear hearing loss preexisted service and must be shown to have been aggravated by service whereas the right ear hearing loss must simply be shown to have been as a result of service, the Board has re-characterized the claims as shown above.  As this change in no way alters the evidentiary requirements for establishing entitlement, the Board finds that this change in no way prejudices the appellant.


FINDINGS OF FACT

1. Left ear hearing loss preexisted entrance into service and was not aggravated during service.

2. Right ear hearing loss was not present in service, or shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by the appellant's military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2010).
2. Right ear hearing loss was not incurred in or aggravated by the appellant's military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in November 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the appellant or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule the appellant for a VA audiological examination.  A review of the post remand record shows that this examination was performed in March 2010.  The Board's review of this examination has indicated that the examination is not adequate for rating purposes; nevertheless, the Board observes that the AOJ's examination request and the conduct of the examination were largely compliant with the Board's remand orders.  Further, in view of the inadequacy of the VA opinion, the Board requested a specialist opinion from a Veterans Health Administration (VHA) specialist.  The response to this request complies with the Board's original remand.  Therefore, the Board determines that the any non-compliance with the November 2009 remand orders does not warrant a remand for another examination in this case. 

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appellant was provided with a VCAA notification letter in January 2006, prior to the initial unfavorable AOJ decision issued in March 2006.  An additional VCAA letter was sent in April 2009.

The Board observes that the pre-adjudicatory VCAA notice informed the appellant of the type of evidence necessary to establish service connection, how VA would assist in developing the claims, and his and VA's obligations in providing evidence for consideration.  With regard to the notice requirements under Dingess/Hartman, the appellant was not sent notice that addressed these requirements that was relevant to the claims at hand; nevertheless, the Board finds that no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the appellant's service connection claims, all questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the appellant was provided with all necessary notice under VCAA prior to the initial adjudication of the claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claims and providing him with a VA examination.  The appellant's service treatment records, private medical records, and the report of a March 2010 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The appellant has not identified any additional records that VA needs to obtain to ensure an equitable adjudication of the claims.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board determines that the March 2010 VA opinion was not adequate; this finding is discussed at length below.  As for the VHA opinion, the otologist reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, as well as the appellant's subjective complaints and medical history.  He then provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the otolaryngologist's opinion is not sufficiently based in the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the appellant's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than active duty for training.  Id.  With regard to National Guard and Reserve service, active duty for training is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  Inactive duty for training is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.       

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where an appellant served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, these presumptions do not apply to claimants whose claims are based solely on a period of ACDUTRA or INACDUTRA, and so will not be discussed further.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the appellant is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the appellant cannot claim service connection for that disorder, but the appellant may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a appellant is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, as service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith at 48.  Therefore, the presumption of aggravation does not apply in this case.  Id. 

The appellant has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his December 1965 enlistment examination, the appellant was found to have a hearing defect in the left ear.  No defect of hearing in the right ear was noted.  Therefore, the appellant is not presumed to have been in sound condition upon entry into service with respect to hearing loss in his left ear only.  38 U.S.C.A. § 1111; Wagner. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the appellant can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The appellant contends that he has bilateral hearing loss secondary to noise exposure in service from weapons fire during training.  Although the appellant's service treatment records do not contain any documentation as to noise exposure, he is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The appellant's service treatment records include multiple audiograms.  At the December 1965 enlistment examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
15
LEFT
20
35
35
-
45

At the last in-service audiogram of record in January 1967, the pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
15
LEFT
25
55
50
-
70

These findings demonstrate that the appellant had a documented hearing loss in the left ear under VA regulations as of enlistment.  Post-service, a March 2010 VA audiological evaluation found pure-tone thresholds of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
70
70
65
LEFT
60
85
95
80
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 4 percent in the left ear.  The appellant was diagnosed with mild sloping to severe sensorineural hearing loss in the right ear and moderate sloping to profound sensorineural hearing loss in the left ear.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current hearing loss as defined by 38 C.F.R. § 3.385 in both ears.  

With respect to the right ear, the Board observes that a March 2010 VA examiner opined that the current hearing loss in the right ear was not related to noise exposure in service because he had normal hearing in the right ear prior to service entrance.  While this assertion is true, the Board observes that the opinion fails to provide a rationale that contemplates the post-service evidence of decrease in hearing acuity in the right ear.  Therefore, the Board finds that this opinion is inadequate.

As for the left ear, the VA examiner stated that a private evaluation from 2005 revealed a moderate sloping to profound hearing loss in the left ear and that the appellant's hearing had not changed drastically since that time.  She also indicated that the appellant's left ear hearing loss in service was mild sloping to moderate severe at both enlistment and discharge.  However, there is no separation audiogram in the file.  A March 1967 Medical Board evaluation states that there was partial deafness in one ear and that the appellant was to apply for separation, but no associated audiogram is of record.  The first post-service audiogram of record is dated in February 2005.  Thus, the examiner's conclusions are unsupported.  

Further, the statement that hearing loss does not occur after the fact is contradicted by the December 2009 letter from Dr. GPM to the Korean War Veterans Association, which states that the effects of noise exposure are summative and often become noticeable years after exposure.  The Court of Appeals for Veterans Claims has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In light of the above, the Board determined that the March 2010 VA opinion was inadequate and requested a specialist's opinion from the VHA with respect to the etiology of the appellant's hearing loss. 
 
 The VHA opinion was received in March 2011.  The specialist discussed the appellant's in-service audiological testing, the February 2005 private audiogram, and the March 2010 VA examination report, as well as the December 2009 letter from Dr. GPM.  After a review of all the evidence, he concluded that the appellant's loss of hearing acuity since service is not related to that service.  Noting in particular the decrease in speech discrimination over time, especially from 78 percent in the left ear in 1967 to 4 percent in the left ear in 2010, the specialist determined that the appellant's hearing loss is not consistent with noise-induced hearing loss.  Thus, he concluded that the appellant's current hearing loss was less likely than not a result of military noise exposure in 1967.  There is no contradictory competent opinion of record.

Thus, the appellant's claims that his hearing loss is the result of military service are supported solely by his own statements.  The appellant can attest to factual matters of which he had first-hand knowledge, e.g., perceived hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to assess pure-tone thresholds or to determine a change in severity of his hearing based on those thresholds.  In the absence of any competent evidence demonstrating a change in severity of left ear hearing loss due to service and a relationship between right ear hearing loss and service, and competent evidence dissociating current hearing loss from service, the Board concludes that a preponderance of the evidence is against service connection for left ear and right ear hearing loss.  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


